The opinion of the court was delivered by
Eowell, J.
At the annual meeting in 1878, the town voted “to ■set school district No. 13 on to district No. 4.” Ey force of this vote, No. 13 ceased to exist as a distinct and independent district: *564Greenbanks v. Boutwell, 43 Vt. 207; and its offices became vacant: Stevens v. Kent, 26 Vt. 503. A meeting was duly-warned for May 11, 1878, to rescind said vote, and “to constitute said school district No. 13 and its inhabitants therein, with their grand lists, into a school district by itself, and to be called 13.” At the meeting thus warned, the town voted to rescind said vote, and “ to form a new district out of the territory that was formerly district No. 13, together with the inhabitants and property, and call the same 13.”
Sec. 20, c. 22, Gen. Sts., made it the duty of towns when necessary for the accommodation of their inhabitants, to divide their territory into school districts, and from time to time to divide such as were too large, unite such as were too small, or otherwise to alter them and make new districts, as should be found expedient. Under this statute, the town had ample authority to rescind said vote, and to form a new district as it did. And such new district was identical with the old 13 in extent and limits, and hence its boundaries were equally definite and certain. Hubbard v. Newton, 52 Vt. 346. But though identical in fact it was different in law, and the officers of the old were not virtute officii officers of the new.
The grand list of 1879 being regular on its face and produced from the office in which the statute required it to be lodged, the presumption is that it was seasonably lodged there, nothing appearing to show to the contrary.
If it was necessary for the defendant to have been sworn, his own testimony was competent evidence to show that he was sworn.
The vote of the district of March 25, 1879, was sufficient to-authorize the assessment of a tax thereunder. Chandler v. Bradish, 23 Vt. 416; Adams v. Hyde, 27 Vt. 221.
It is objected that the tax-warrants are directed to persons as collectors other than the defendant, and hence that they show no authority in the defendant to execute them. The exceptions do not disclose why the tax-bills and warrants came to defend*565ant’s hands, it must, therefore, be presumed that they came to his hands. legally for collection and execution, as they might under the statute.
Judgment affirmed.